DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (figures 1-8) in the reply filed on 9/19/2020 is acknowledged.
It is noted that claim 8 recites a non-elected structural limitation, “ball bearing”, therefore claim 8 has been withdrawn from further examination.


Drawings
The drawings were received on 4/6/2020.  These drawings are acceptable.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: no written supports for “single stage release and locking mechanism” has been provided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanism for releasing and locking” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claims 1-7 and 9 are not clearly recite what is being claimed as an instant invention.  Claim 1 recites “A pair of pivotal head channel locking pliers or cannon plug pliers” in the preamble - it is not clear what is exactly being claimed as the invention. Also, each of the claim recites different preambles (i.e. The device, One of the device, Another device) where claims 2-7 and 9 directly/indirectly depend on claim 1 which has a different preamble. Upon review of the instant application (specification and figures 1-8), claim 1-7 and 9 are reviewed and examined as best understood by Examiner.
Below is one example of proposed amendment of claim 1:
Claim 1: A plier tool comprising: 
a first arm having an elongated through hole with a pivotal head; 
a second arm having a pivotal pin with a pivotal head; 
wherein the pivotal pin disposed in the elongated through hole to join the first arm and the second arm together;
wherein the second arm rotates clockwise or counterclockwise on a rotational axis of the pivotal pin when the first and second arms are joined by the pivotal pin;
wherein the pivotal head of the first arm is pivotally coupled to the first arm by a first pin to pivot at different degrees in respect to the first arm;
wherein the pivotal head of the second arm is pivotally coupled to the second arm by a second pin to pivot at different degrees in respect to the second arm;
wherein when the second arm is rotated clockwise, the second arm is unlocked to move up or down along the elongated through hole; and
wherein when the second arm is rotated counterclockwise, the second arm is locked at a desired position providing a wider gripping surface by the pivotal heads of the first and second arms.
It is noted that above suggested amendment to claim is one way to fix the issues with the claim, and Applicant may amend the claim in other way as long as the claim is formatted in a proper way. Applicant may look over some of issued patents to see examples of claims in proper format.
Dependent claims should be formatted in a proper way.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hastings, deceased et al (4,438,669; Hastings, hereinafter) in view of Liou (US 2012/0211932 A1).
Regarding claim 1, Hastings (‘669) discloses a plier tool (abstract) comprising: 
a first arm 12 (col.3 line8) having an elongated through hole 24 (col.3 line13) and a head 20 (col.3 lines10-11); 
a second arm 14 (col.3 line8) having a pivotal pin 16 (col.3 line9) and a head 38 (col.3 lines18-19); 
wherein the pivotal pin 16 disposed in the elongated through hole 24 to join the first arm 12 and the second arm 14 together (col.3 lines8-9; figs1-3);
wherein the second arm 14 rotates clockwise or counterclockwise (figs4-5) on a rotational axis of the pivotal pin 16 when the first and second arms 12,14 are joined by the pivotal pin 16;
wherein when the second arm 14 is rotated clockwise, the second arm 14 is unlocked to move up or down along the elongated through hole 24 (col.4 lines8-19; it is noted that the direction of rotation can be interpreted as either clockwise or counterclockwise depending on the position of the plier tool; i.e. upward, downward, forward, backward, etc.); and
wherein when the second arm 14 is rotated counterclockwise, the second arm 14 is locked at a desired position (col.4 lines23-26) providing a wider gripping surface by the heads 20,38 of the first and second arms 12,14.
However, Hastings does not explicitly disclose that the heads are pivotal and the heads can be locked at a desired angle.
Liou (‘932) teaches a plier tool (fig1) with two pivotal heads 2 (para[0016]), where the pivotal heads 2 can be locked at a desired angle (abstract, “different angular positions”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hastings to have the heads to be pivotally coupled to the first and second arms, as taught by Liou, for the purpose of enabling the heads to be adjusted at a desired angle so that the plier tool can be more convenient for use (abstract).
Regarding claims 2-6 and 9, the combination of Hastings and Liou teaches the plier tool. Liou teaches a mechanism (para[0020]) for releasing and locking the pivotal heads into desired angle (figs6-7); wherein the mechanism comprises a two-stage release and locking mechanism (para[0020], with spring(s), lever, and teeth) having a flat spring (spring 6 is flat; fig2), one or dual compression spring (fig2); wherein the mechanism comprises symmetrical detents 33,15 (fig2, para[0020]) on the pivotal heads of the first and second arms for precision angle adjustment (fig2, para[0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hastings to use two-stage release and locking mechanism and symmetrical detents, as further taught by Liou, for the purpose of locking the pivotal heads of the first and second arms at a desired angle respect to the first and second arms, and the workpiece being gripped between. 

 Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hastings, deceased et al (4,438,669; Hastings, hereinafter) in view of Huang (US 6,240,815 B1).
Regarding claims 1-3, and 7, Hastings (‘669) discloses a plier tool (abstract) comprising: 
a first arm 12 (col.3 line8) having an elongated through hole 24 (col.3 line13) and a head 20 (col.3 lines10-11); 
a second arm 14 (col.3 line8) having a pivotal pin 16 (col.3 line9) and a head 38 (col.3 lines18-19); 
wherein the pivotal pin 16 disposed in the elongated through hole 24 to join the first arm 12 and the second arm 14 together (col.3 lines8-9; figs1-3);
wherein the second arm 14 rotates clockwise or counterclockwise (figs4-5) on a rotational axis of the pivotal pin 16 when the first and second arms 12,14 are joined by the pivotal pin 16;
wherein when the second arm 14 is rotated clockwise, the second arm 14 is unlocked to move up or down along the elongated through hole 24 (col.4 lines8-19; it is noted that the direction of rotation can be interpreted as either clockwise or counterclockwise depending on the position of the plier tool; i.e. upward, downward, forward, backward, etc.); and
wherein when the second arm 14 is rotated counterclockwise, the second arm 14 is locked at a desired position (col.4 lines23-26) providing a wider gripping surface by the heads 20,38 of the first and second arms 12,14.
However, Hastings does not explicitly disclose that the heads are pivotal and the heads can be locked at a desired angle.
Huang (‘815) teaches a plier tool (fig6) with two pivotal heads 37,38 (col.2 lines20-21), where the pivotal heads 37,38 can be locked at a desired angle (col.2 lines47-53) by a single stage release and locking mechanism (fig11; col.2 lines47-53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hastings to have the heads to be pivotally coupled to the first and second arms, as taught by Huang, for the purpose of adjusting the direction in which the pivotal heads face (col.2 lines51-53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Williams et al (US 9,550,277 B1), Broadus (US 7,530,296 B1), O’Donnell (US 7,254,895 B1), and Jang et al (4,773,288) teach similar plier tools.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723